328 F.2d 569
MISSOURI PACIFIC RAILROAD COMPANY, a Missouri corporation, Appellant,v.AMERICAN REFRIGERATOR TRANSIT COMPANY, a New Jerseycorporation, Appellee.
No. 7336.
United States Court of Appeals Tenth Circuit.
Feb. 19, 1964.

Douglas McHendrie, of Grant, Shafroth, Toll & McHendrie, Denver, Colo.  (Robert W. Yost, St. Louis, Mo., and Preston & Altman, Pueblo, Colo., on the brief), for appellant.
William K. Ris, of Wood, Ris & Hames, Denver, Colo., for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN and HILL, Circuit Judges.
PER CURIAM.


1
The appeal involves the construction of a contract under the substantive law of the State of Colorado.  There are no decisions of the Supreme Court of that State directly in point.  The court below, after looking at all the provisions of the contract, determined, under the weight of authorities generally, that appellant had a 'duty to inspect'.  This court has held that, in the absence of controlling state court authority, we will accept the federal trial judge's interpretation of state law unless we are convinced that such interpretation is clearly erroneous.1  We cannot say the trial court's interpretation in this case is erroneous.  Accordingly, on the basis of the trial court's opinion reported in 226 F. Supp. 661 the judgment is affirmed.



1
 Robert Porter & Sons, Inc. v. National Distillers Products Co., 10 Cir., 324 F.2d 202; F. & S. Construction Company v. Berube, 10 Cir., 322 F.2d 782; Criqui v. Blaw-Knox Corporation, 10 Cir., 318 F.2d 811